          Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 1 of 11


                                                                                                ._,.
                                                                                       ;--'I.!{•·-:-       r,


                                                                                       :_.: l    ~•.   ;



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT
                                                                                       2021 MAR 31 AM 9: 11
U.S. EQUAL EMPLOYMENT             )                                                                             ":   ,_   .. :'
OPPORTUNITYCOMMISSION,            )                                                    r,,T _ _ _ _ _ __
                                                                                       cc
                                                                                                                                  ,·,-.,?
                                  )                                                                                         "!
                                                                                                                                  ~-   (


                 Plaintiff,       )                          CIVIL ACTION NO.        J:;;? J -CV~ C,Cf
                                  )
                                  )                          COMPLAINT
           V.                     )
                                  )                          Jury Trial Demanded
                                  )
COUGHLIN, INC., D/B/A MCDONALD'S, )
                 Defendant.       )
                                  )
_________________ )

                                  NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices on the basis of sex and retaliation

and to provide appropriate relief to Charging Party Jennie Lumbra and other similarly aggrieved

employees who were affected by such unlawful employment practices. As alleged with greater

particularity in paragraphs 12-13 below, the United States Equal Employment Opportunity

Commission ("EEOC") alleges that Defendant Coughlin, Inc., d/b/a McDonald's ("Defendant")

discriminated against Jennie Lumbra and other similarly aggrieved employees (collectively

"Aggrieved Individuals") at Defendant's Randolph, Vermont location by subjecting them to a

hostile work environment based on sex. The EEOC further alleges that Defendant retaliated

against Jennie Lumbra because she complained of unlawful sex discrimination.




                                                 1
             Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 2 of 11



                                  JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 706(f)(l) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-5(f)(l) and (3) ("Title

VII") and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

        2.      The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the District of Vermont.

                                             PARTIES

        3.      Plaintiff, the EEOC, is the agency of the United States of America charged with

the administration, interpretation, and enforcement of Title VII and is expressly authorized to

bring this action by Sections 706(f)(l) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(l).

        4.      At all relevant times, Defendant, a Vermont corporation, has continuously been

doing business in the State of Vermont, and has continuously had at least 15 employees.

        5.      At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Sections 701(b), (g), and (h) of Title VII, 42 U.S.C. §§

2000e(b ), (g), and (h).

                               ADMINISTRATIVE PROCEDURES

        6.      More than thirty days prior to the institution of this lawsuit, Jennie Lumbra filed a

charge with the EEOC alleging violations of Title VII by Defendant.

        7.      On November 3, 2020, the EEOC issued to Defendant a Letter of Determination

finding reasonable cause to believe that Title VII was violated as to Jennie Lumbra and a class of

similarly aggrieved individuals, and inviting Defendant to join with the EEOC in informal




                                                  2
             Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 3 of 11



methods of conciliation to endeavor to eliminate the unlawful employment practices and provide

appropriate relief.

        8.       On December 7, 2020, the EEOC issued to Defendant a Notice of Failure of

Conciliation advising Defendant that the EEOC was unable to secure from Defendant a

conciliation agreement acceptable to the EEOC.

        9.       All conditions precedent to the institution of this lawsuit have been fulfilled.

                                     STATEMENT OF CLAIMS

        10.      Defendant owns and operates ten franchised McDonald's restaurants located in

Vermont and New Hampshire. The McDonald's restaurant at issue in this case is located in

Randolph, Vermont.

        11.      Defendant has an internal video surveillance system that captures activity within

its Randolph, Vermont restaurant.

        12.      Since approximately late 2014 and until late December 2019, Defendant engaged

in unlawful employment practices at its Randolph, Vermont location, in violation of Section

703(a)(l) of Title VII, 42 U.S.C. § 2000e-2(a)(l) by subjecting Jennie Lumbra to a hostile work

environment based on sex. Specifically:

                 a.     Between 2014 and December 2019, Peter Pratt worked as a Second

                         Assistant Manager at Defendant's Randolph, Vermont McDonald's

                         restaurant location.

                 b.      As a Second Assistant Manager, Pratt's job responsibilities included:

                         1.      Interviewing and selecting Crew Members for hire;

                         11.    Training Crew Members;

                         m.      Supervising Crew Members;




                                                    3
Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 4 of 11



          1v.    Approving Crew Members' work hours, including clock-in and

                 clock-out times;

         v.      Recording personnel events in Crew Members' personnel files; and

         vi.     Enforcing Defendant's personnel policies.

    c.   Pratt frequently worked the night shift, which was from approximately

         2:00 p.m. until closing, which was 12:00 a.m.

    d.   In approximately November 2015, Defendant hired Jennie Lumbra at its

         Randolph, Vermont McDonald's restaurant location as a Crew Member

         and she initially worked the morning shift.

   e.    In approximately mid-2016, Jennie Lumbra requested and was granted a

         flexible work schedule as an accommodation for her disability and, as a

         result, Jennie Lumbra frequently worked the night shift with Pratt.

    f.   Soon after Jennie Lumbra began working with Pratt, he began subjecting

         her to a hostile work environment based on sex. This included, but was

         not limited to:

         1.      Pratt regularly making unwelcomed sexual comments, acts, and

                 innuendos to and around Jennie Lumbra, such as comments about

                 his "big cock;"

         11.     Pratt ridiculing Jennie Lumbra by unwantedly running his finger

                 along her chin to highlight physical features Pratt perceived as not

                 feminine;

          111.   Pratt repeatedly grabbing Jennie Lumbra's buttocks and genitals;

                 and




                                    4
Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 5 of 11



         1v.     Pratt hitting Jennie Lumbra in the face.

    g.   In 2016, after Pratt grabbed her buttocks and genitals for the first time,

         Jennie Lumbra complained to General Manager Janet Roth.

   h.    Despite her complaint, the unwanted comments and physical conduct

         continued.

   1.    In 2017, Jennie Lumbra complained two more times to General Manager

         Roth about Pratt's physically violent conduct, including Pratt hitting her in

         the face.

   J.    Despite her complaints about Pratt, Defendant took no effective action to

         stop Pratt's conduct, and his unwanted comments and physical conduct

         continued.

   k.    On or about August 29, 2019, Jennie Lumbra complained to Senior

         Supervisor Mary Brown that on or about August 25, 2019 Pratt grabbed

         her buttocks and genital area. She also told Senior Supervisor Brown that

         Pratt had similarly touched her on several occasions in the past.

    1.   Pratt's conduct was captured on Defendant's surveillance cameras and

          contemporaneously reviewed by Senior Supervisor Brown.

    m.    Defendant waited six days to suspend Pratt pending an investigation into

         Jennie Lumbra's August 29, 2019 complaint.

    n.    On September 8, 2019, Defendant issued Pratt a written warning for

         "inappropriate conduct including horseplay."

    o.    Three days later, Pratt returned to his regular work schedule on September

          11, 2019.




                                    5
Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 6 of 11



   p.    On or about September 8, 2019, Jennie Lumbra met with Senior

         Supervisor Brown and Area Manager Emily McCullough to discuss her

         August 29, 2019 complaint against Pratt. Brown and McCullough told

         Jennie Lumbra during this meeting that, effectively immediately,

         Defendant was revoking her reasonable accommodation, namely her

         flexible work schedule.

   q.    Pratt's work schedule remained unchanged.

   r.    On or about September 9, 2019, Jennie Lumbra was required to work with

         Floor Supervisor Bonnie Davis, who is Pratt's mother, and Second

         Assistant Manager Stephanie Denis-Hightower. Both reprimanded and

         publicly yelled at Jennie Lumbra about an unlocked door, which prior to

         her August 29, 2019 complaint about Pratt had not been a problem.

   s.    Because of the revocation of her reasonable accommodation, the acts of

         retaliation for her complaints described in subparagraph 12(r) above, and

         her fear that Pratt's harassment of her would continue unabated, Jennie

         Lumbra was forced to resign in approximately mid-September 2019.

   t.    On or about October 25, 2019, Jennie Lumbra sent Defendant a letter in

         which she again complained of Pratt's sexual harassment during her

         employment and stated she felt "it necessary to come forward and share

         [her] story for [her]self and future new employees."

    u.   Despite this letter and her multiple prior complaints about Pratt detailed

         above, Defendant failed to take any actions to stop Pratt's unlawful

         conduct and comments.




                                   6
         Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 7 of 11



       13.    From approximately late 2014 until late December 2019, Defendant engaged in

unlawful employment practices at its Randolph, Vermont location, in violation of Section

703(a)(l) of Title VII, 42 U.S.C. § 2000e-2(a)(l) by subjecting other employees Pratt worked

with to a hostile work environment based on sex. Specifically:

              a.      As a fast-food restaurant, Defendant provides employment opportunities

                      for entry-level positions, which are attractive to high school-aged

                      individuals and young adults in the local area entering the workforce.

              b.      Many of the employees who worked with Pratt were minors and/or young

                      adults hired as Crew Members for the closing shift, which was after the

                      school day ended.

              c.      Pratt subjected these employees to a hostile work environment based on

                      their sex, including, but not limited to, the following:

                      1.      Pratt regularly making unwelcome sexual remarks, comments, and

                              innuendos to and around these employees, such as commenting on

                             the size of female employees' breasts and buttocks; talking about

                              the size of his penis; talking about the size of male employees'

                              penises; identifying employees he would have sex with; and

                              making references to oral sex and masturbation; and

                      ii.     Pratt regularly subjecting these employees to unwanted sexual

                              touching or attempts to touch them, such as biting the buttocks of a

                              female employee; grabbing or attempting to grab the breasts and

                              buttocks of female employees; grabbing or attempting to grab the

                              nipples of male employees; and hitting or attempting to hit the




                                                 7
Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 8 of 11



                 genitals of male employees, including on days Pratt declared

                 "Whacky Wednesday," "Whacky Weiner Wednesday," and "Ball

                 Tap Tuesday."

   d.    Pratt's egregious and unlawful conduct was known to Defendant during

         the relevant time period because several employees including, but not

         limited to, Jennie Lumbra complained to supervisors and managers about

         Pratt's unwelcome and offensive conduct.

   e.    Defendant's supervisors and managers observed and/or were aware of

         Pratt's unlawful conduct and took no action to stop it.

   f.    Defendant's failure to take appropriate remedial action to address and stop

         Pratt's unlawful conduct effectively discouraged employees from

         continuing to complain or to assert new complaints.

   g.    On December 23, 2019, Pratt hit a male employee in his genitals.

   h.    This conduct was captured on Defendant's surveillance cameras, was

         immediately reported to Floor Supervisor Brittany LaPlante, and the video

         was reviewed by Defendant's management.

    1.   On this occasion, Pratt's unlawful conduct was also reported by the

         employee's parent to the Orange County Sheriffs Department.

   J.    Defendant waited five days to suspend Pratt and begin its internal

         investigation.

   k.    On January 6, 2020, after Pratt informed Defendant that he did "not think

          [he] can control [his] behavior" and "felt [he] should be fired," Defendant

         fired Pratt.




                                    8
           Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 9 of 11



         14.    Defendant also engaged in unlawful employment practices at its Randolph,

Vermont location, in violation of Section 703(a)(l) of Title VII, 42 U.S.C. § 2000e-2(a)(l) by

retaliating against Jennie Lumbra because she complained of sexual harassment. These unlawful

retaliatory practices include, but are not limited to, those set forth in subparagraphs 12(k)-(s)

above.

         15.    The effect of the practices complained of in paragraphs 12-13 above has been to

deprive the Aggrieved Individuals of equal employment opportunities and otherwise adversely

affect their status as employees, based on their sex.

         16.    The effect of the practices complained of in paragraph 14 above has been to

deprive Jennie Lumbra of equal employment opportunities and otherwise adversely affect her

status as an employee based on her opposition to practices made unlawful by Title VII.

         17.    The unlawful employment practices complained of in paragraphs 12-14 above

were intentional.

         18.    The unlawful employment practices complained of in paragraphs 12-14 above

were done with malice or with reckless indifference to the federally protected rights of the

Aggrieved Individuals.

                                      PRAYER FOR RELIEF

         Wherefore, the EEOC respectfully requests that this Court:

         A.     Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from engaging in

any employment practice that discriminates on the basis of sex.

         B.     Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with it, from engaging in




                                                  9
              Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 10 of 11



any employment practice that discriminates against any individual in retaliation for asserting

their rights under federal employment law or otherwise engaging in protected activity.

         C.       Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for the Aggrieved Individuals and which eradicate the

effects of its past and present unlawful employment practices.

         D.       Order Defendant to make whole the Aggrieved Individuals by providing

appropriate backpay with prejudgment interest, in amounts to be determined at trial, and other

affirmative relief necessary to eradicate the effects of its unlawful employment practices.

         E.       Order Defendant to make whole the Aggrieved Individuals by providing

compensation for past and future pecuniary losses resulting from the unlawful employment

practices described in paragraphs 12-14 above, in amounts to be determined at trial.

         F.       Order Defendant to make whole the Aggrieved Individuals by providing

compensation for past and future nonpecuniary losses resulting from the unlawful practices

complained of in paragraphs 12-14 above, in amounts to be determined at trial.

         G.       Order Defendant to pay the Aggrieved Individuals punitive damages for its

malicious and reckless conduct, as described in paragraphs 12-14 above, in amounts to be

determined at trial.

         H.       Grant such further relief as the Court deems necessary and proper in the public

interest.

         I.       Award the EEOC its costs of this action.

                                         JURY TRIAL DEMAND

                 EOC requests a jury trial on all questions of fact raised by its complaint.

Dated:                   D   1..D7.. \                   Respectfully submitted,




                                                    10
Case 2:21-cv-00099-wks Document 1 Filed 03/31/21 Page 11 of 11



                                   GWENDOLYN REAMS
                                   Acting General Counsel

                                   U.S. EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION
                                   131 M Street, N.E.
                                   Washington, D.C. 20507

                                   JEFFREY BURSTEIN
                                   Regional Attorney
                                   j effrey. burstein@eeoc.gov

                                   KIMBERLY CRUZ
                                   Supervisory Trial Attorney
                                   kimberly.cruz@eeoc.gov
                                   U.S. EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION




                                   U.S. EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION
                                   Boston Area Office
                                   John F. Kennedy Federal Building
                                   15 New Sudbury Street, Room 475
                                   Boston, MA 02203
                                   katie.linehan@eeoc.gov
                                   Office: 617-865-3671




                              11
